Citation Nr: 1415261	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to an initial rating in excess of 10 percent for Type 2 diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD) with facet arthritis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1991 to June 1994.  He also had 21 years of prior unverified service.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service-connected diabetes mellitus and claimed peripheral neuropathy in the upper and lower extremities, records contained in Virtual VA show he was provided a VA examination in January 2013 that addressed diabetes mellitus and peripheral neuropathy.  Although examination report contains information pertinent to these claims, the RO has not readjudicated peripheral neuropathy claims since the March 2010 supplemental statement of the case or diabetes mellitus claim since a May 2010 rating decision.  This evidence must be considered by the agency of original jurisdiction in the first instance.

Similarly, the Veteran was afforded a VA examination for hypertension in October 2012, but the matter has not been adjudicated since October 2010, so the most recent examination has not been considered.  Furthermore, the October 2010 rating decision indicates the Veteran had a VA examination in August 2010, but there is no record of this examination report in the claims file, Virtual VA, or VBMS.  Therefore, a copy of this examination report must be obtained and added to the record for consideration in rating the disability.

On VA spine examination in October 2008, the Veteran stated that he is followed by a private physician for his back condition.  On remand, his treatment records from this physician should be obtained.

As the case must be remanded, the Veteran should also be scheduled for current VA examinations, as set forth below.  It would also be helpful to obtain ongoing VA treatment records since they may contain pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2013.

2.  Locate a copy of the VA hypertension examination (noted in the October 2010 rating decision) that appears to have taken place in August 2010 and associate it with the claims file.  

3.  Ask the Veteran to identify the private physician who treats him for his back condition (as he mentioned on VA examination in September 2008).  Make arrangements all records that he adequately identifies, dated since August 2007.

4.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:


Diabetes Mellitus

A.  A VA examination to determine the current severity of the Veteran's service-connected diabetes mellitus.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must determine and report the following:

(i) Whether the Veteran's diabetes requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet; or insulin, restricted diet, and regulation of activities.

(ii) Whether there are complications of the diabetes mellitus, to include peripheral neuropathy of the upper and/or lower extremities.

A complete rationale for all opinions must be provided.

Hypertension

B. A VA examination to determine the current severity of the Veteran's service-connected hypertension. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary special studies or tests are to be accomplished.

The examiner should specifically record the Veteran's blood pressure readings.

A complete rationale for all opinions must be provided.

Lumbar degenerative disc disease with facet arthritis 

C. A VA examination to determine the current severity of the Veteran's service-connected lumbar degenerative disc disease with facet arthritis. The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.

The examiner should identify and describe in detail all manifestations and symptoms of the service-connected lumbar degenerative disc disease with facet arthritis.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability related to the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for all opinions must be provided.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner(s) for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal based on all of the evidence to include additional records added to the file and evidence not previously considered.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

